Citation Nr: 1603746	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 14, 2010 for the award of service connection for degenerative disc disease of the lumbar spine, residual to shell fragment wounds.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  The Veteran is a recipient of the Purple Heart among other awards. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 rating decision.  In the September 2012 rating decision the agency of original jurisdiction (AOJ), inter alia, granted service connection for lumbar spine degenerative disc disease and assigned an effective date of May 14, 2010.  Also in September 2012, the Veteran filed a notice of disagreement (NOD) with the effective date of service connection.  The AOJ confirmed denial of an earlier effective date in a January 2013 rating decision and issued a statement of the case (SOC) in August 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2013. 

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This appeal has been  processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  On September 21, 2000, the Veteran filed a claim that can reasonably construed as an initial claim for service connection for lumbar spine disability characterized by stiffness and pain, residual to shell fragment wounds; the claim was still pending at the time of the award of  service connection for degenerative disc disease in September 2012.


CONCLUSION OF LAW

The criteria for an effective date of September 21, 2000 for the award of service connection for degenerative disc disease of the lumbar spine, residual to shell fragment wounds, are met.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

As indicated below, the claim for an earlier effective date is being granted to the full extent warranted based on the pertinent facts and applicable legal authority.  To the extent that any aspect of the claim is herein denied, the Board notes that the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As any effective date earlier than that herein assigned is deemed to be without legal merit, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543   (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Earlier Effective Date

In the present case, the issue of entitlement to an effective date for service connection of a lumbar spine disorder prior to May 14, 2010, turns on whether the Veteran submitted a claim for the same prior to May 14, 2010 that was still pending at the time of the award of  service connection for degenerative disc disease of the lumbar spine in September 2012.    

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  An exception to this rule, with respect to increased ratings, provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The effective date for an award of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) ; 38 C.F.R. §3.151(a).  A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  
A claimant is not required to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

A. Procedural History

In this case, the Veteran incurred a shrapnel injury in service.  At the time of service separation, in June 1969, the Veteran filed a claim for "back (fragmentation - shrapnel)."  In an August 1969 rating decision, service connection was granted for "SCARS, MULITPLE, SFW, LUMBAR SPINE, ASYMPTOMATIC."  A noncompensable disability rating was assigned under a diagnostic code for evaluating scars.  In the narrative portion of the rating decision, the RO indicated  that the Veteran sustained superficial shrapnel wounds in service, and that no disabling symptoms were noted at discharge.  It was also noted that current examination of the Veteran revealed small, asymptomatic shell fragment wound scars to the lumbar spine and that there was no indication of any muscle damage,.  The notice letter accompanying the rating decision identified the Veteran's service-connected disability as "scars, lumbar spine, asymptomatic."  

The Veteran's next communication with respect to the low back, was received by the AOJ on September 21, 2000.  At that time, the Veteran filed a written communication seeking to "reopen" his claim for "shrapnel in lower back."  The statement described symptoms of stiffness, pain and limitation of motion in the back.  

The AOJ responded to the Veteran's September 2000 communication by denying an increased rating for scars of the low back, in July 2001.  The narrative portion of the July 2001 rating decision discussed that there was no tenderness or limitation motion "because of the scars".  It was also noted that the lumbar spine degenerative joint disease was not related to the scars.  The code sheet accompanying the July 2001 denial reflects a denial of an increased rating for scars; there was no indication on the code sheet that service connection had ever been denied for a lumbar spine claim.  The notice letter sent to the Veteran along with the July 2001 rating decision informed the Veteran that the AOJ had determined that the Veteran's "shell wound, multiple scars" had not changed.  The Veteran did not disagree with the July 2001 decision.  

In  May 2010, the Veteran expressed his claim for service connection of a lumbar spine disorder.  In September 2010, the AOJ initially denied the claim for service connection of a lumbar condition and the Veteran submitted additional evidence within one year of the decision.  The AOJ granted the claim for service connection in September 2012, assigning an effective date of May 14, 2010, the date identified as the date of the claim.  

B.  Analysis

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an effective date of September 21, 2000 is warranted for the award of service connection for degenerative disc disease of the lumbar spine.  In this regard, the Board finds that the Veteran's initial claim for service connection for an orthopedic lumbar spine disorder was received by VA on September 21, 2000 and was still pending at the time of the September 2012 rating decision which granted service connection for the same.

In reaching this conclusion, the Board finds that the September 2000 communication from the Veteran may reasonably be construed as a claim for service connection of an orthopedic lumbar spine disorder residual to shell fragment wounds that was  never adjudicated by the AOJ.  The Board acknowledges that the Veteran's September 2000 statement indicates his  desire to "reopen" his claim for "shrapnel in lower back."  However, as the communication described orthopedic symptoms of stiffness, pain and limitation of motion in the back-orthopedic  complaints for which service connection had not been granted-the statement may  reasonably be construed as a claim for service connection of an orthopedic lumbar spine disorder.  Further, the Board finds that the July 2001 rating decision did not expressly or implicitly deny entitlement to service connection for an orthopedic lumbar spine disorder. 
  
The Board recognizes that, in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that where a veteran files more than one claim with the AOJ at the same time and the AOJ's decision acts, favorably or unfavorably, on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  The proper remedy under such circumstances is to file a timely notice of disagreement as to the AOJ's failure to address that claim.  The Federal Circuit subsequently held that the "implicit denial rule" established in Deshotel applies where a AOJ's decision provides a veteran with reasonable notice that his claim for benefits was denied.  See Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009). 

Here, for the reasons explained below, the Board finds that the July 2001 rating decision was not an implicit denial of a claim for service connection for lumbar spine disability other than scarring, as the Veteran was not provided with reasonable notice that any claim for service connection of an orthopedic lumbar spine disorder was denied.  Further, additional case law subsequent to Deshotel has been considered and supports the finding that there was no implicit denial of a  service connection claim.  See e.g. Ingram v. Nicholson, 21 Vet. App. 232 (2007); Jones v. Shinseki, 619 F.3d. 1368 (2010); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).

In Ingram, the United States Court of Appeals for Veterans Claims (Court) held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  The Court has identified four factors for consideration when determining whether a claim was implicitly denied: (1) the relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented.  Cogburn, 24 Vet. App. 205, at 212-12.

Here, regarding the relatedness of the claims, the Board observes that the in-service injury resulted in both the scarring and diagnosed low back disability other than scarring.  See February 2012 VA examination report.  However, scars and lumbar spine disabilities are evaluated and rated separately as separate and distinct disabilities.  Moreover, the Veteran's September 2000 statement described low back symptoms of an orthopedic nature, not merely symptoms associated with scarring (i.e, tender or painful scars).  The discussion in the July 2001 rating decision regarding the Veteran's low back other than scarring was limited to whether the Veteran's degenerative joint disease would support an increased rating for scarring.  In this regard, the AOJ discussed that there was no tenderness or limitation motion "because of the scars".  The AOJ indicated that the degenerative joint disease was not related to the scars but did not expressly discuss whether the degenerative joint disease was related to the injury in service.  Moreover, the code sheet accompanying the July 2001 denial reflects a denial of an increased rating for scars but did not indicate that service connection for an orthopedic lumbar spine disorder was denied.  Moreover, the notice letter sent to the Veteran along with the July 2001 rating decision simply informed the Veteran that the AOJ had determined that the Veteran's "shell wound, multiple scars" had not changed.

Based on the foregoing, the Boards finds that there was no recognition of the substance of the Veteran's September 2000 claim regarding service connection of the orthopedic lumbar spine disorder, in the July 2001 decision from which the Veteran could deduce that the claim was adjudicated.  See Ingram, supra.  Moreover, the service connection claim for an orthopedic lumbar spine disorder was not dependent on the outcome of the increased rating claim for scars.  In this regard, there was no automatic denial of the service connection claim by virtue of denying the increased rating claim.  For these reasons, the Board finds that there was no implicit denial of service connection of an orthopedic low back disability in the July 2001 rating decision.  As such, the Veteran's September 21, 2000 claim for service connection was still pending at the time of the September 2012 rating decision which granted service connection for the lumbar spine disability.  

As the initial date of the claim for service connection was September 21, 2000, and the claim was still pending at the time of the grant of service connection, the Board finds that the appropriate effective date is September 21, 2000.  Having found that the Veteran is entitled to an effective date of September 21, 2000, the Board notes that the Veteran is not entitled to an effective date earlier than September 21, 2000. 

In this regard, there was no claim for service connection of an orthopedic lumbar spine disorder residual to shell fragment wounds prior to September 21, 2000.  In particular, there was no specific claim for an orthopedic lumbar spine disorder pending at the time of the August 1969 rating decision.  The Board acknowledges the Veteran's Board hearing testimony  that, at the time of service separation, he was claiming some involvement of the back.  See Transcript, page 10.  However, a review of the Veteran's June 1969 communication does not reveal or even suggest   an intent to apply for service connection for back impairment  other than scars.  In this regard, , the Board notes that the Veteran's express written communication contained a parenthesis,  clarifying his intent, when he requested service connection for his "back (fragmentation - shrapnel).  Further, during the July 1969 VA examination, the Veteran specifically denied any lumbar spine symptoms other than the shell fragment scarring and pieces of shell fragments moving out from time to time.  As noted in the August 1969 rating decision, there was no indication of any muscle damage present at the July 1969 examination.  The July 1969 examiner noted that there were no orthopedic problems.  The examiner also noted that there was no loss of function in the spine, no tenderness in the spine and that range of motion was okay.  Further, in the Veteran's service separation report of medical history, he denied recurrent back pain.  For all of these reasons, the Board finds that the Veteran did not demonstrate any intent to claim an orthopedic back disorder, in June 1969.  

As an intent to claim an orthopedic back disorder residual to shell fragment wounds was not demonstrated in the June 1969 communication, the Board finds that the communication does not meet the requirements for such a claim.  See Brokowski, supra.  

The Board has carefully reviewed the record to determine whether there is any other communication or record dated prior to September 21, 2000 which may be interpreted as a claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196   (1992) [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  The evidence demonstrates that between 1969 and September 21, 2000 the Veteran did not submit any claim, either formal or informal, for service connection for an orthopedic lumbar spine disorder. The Veteran does not contend that he filed a specific claim for service connection during this period, and the Board has not identified any communication which could be reasonably interpreted as such.

The Board also acknowledges the Veteran's testimony regarding his belief that he was granted service connection for the lumbar spine in 1969 and assigned a zero percent disability rating.  Transcript page 10.  However, the  August 1969 grant of service connection as pertained  only to multiple shell fragment wound scars, located in the lumbar spine area, and that  were asymptomatic.  The Board reaches this determination because, the August 1969 rating decision did not indicate that service connection for an orthopedic lumbar spine disorder had been claimed or granted.  The Board finds it significant that, in the narrative portion of the decision, the RO discussed superficial shrapnel wounds and noted that there were no disabling symptoms at service discharge.  The Board also finds significant that, with respect to review of the f the current examination revealing  small, shell fragment wound scars to the lumbar spine, the RO noted that such scars were asymptomatic and that there was no indication of any muscle damage.  

The Board finds that the only possible interpretation of the August 1969 rating decision is that service connection was granted for scarring associated with the shell fragment wound in the lumbar spine area, and that such scarring was asymptomatic.  No other reading makes sense, given that the Veteran did not have a lumbar spine disability at that time and as discussed  did not then claim to experience any orthopedic lumbar spine symptoms.  

The Board has also considered the Veteran's September 2012 statement that the Board should consider Nehmer provisions "for when condition worsened but was denied even though it was established and granted in 1969."  However, the Nehmer provisions are inapplicable, as this case does not involve the effective date for an award of presumptive service connection for a disability deemed to be etiologically related to herbicide exposure.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

The Board also acknowledges the Veteran's August 2013 statement that he should have an effective date in July 1999; however, such is not supported by the record as again, he did not express intent to file a claim for service connection of an orthopedic lumbar spine disorder prior to September 21, 2000.  As explained above, the Board finds that the September 21, 2000 claim a pertaining to the orthopedic lumbar spine complaints of stiffness, pain and limitation of motion, is not viewed as a claim for "increase" but rather one for  "service connection" for  an orthopedic lumbar spine disorder.  In this regard, the low back complaints manifested by the service-connected degenerative disc disease are not simply progression of the service-connected scar disability.  Rather, the complaints were manifestations of a separate, orthopedic lumbar spine disability, which began many years after service, and was associated with the injury in service.  See February 2012 VA examination report.  As the Veteran's degenerative disc disease has not been shown to be a progression of the scar disability (i.e., an increase in that disability), but rather a separate, orthopedic disability associated with the injury in service, the exception to the general rule regarding effective dates, applicable to increased rating claims, does not apply.  

The Board has also considered all of the lay and medical statements of record regarding the onset of the Veteran's orthopedic lumbar spine symptoms, including onset of symptoms prior to September 21, 2000, but finds that such evidence does not provide a basis for an effective date prior to September 21, 2000.  In this regard, the Board reiterates, that it is granting the earliest possible effective date for degenerative disc disease of the lumbar spine as September 21, 2000 is the date of receipt of the claim for service connection of the same.  38 C.F.R. § 3.400.

As a final point, the Board finds it noteworthy that, notwithstanding the other arguments raised during various points during the appeal,  in his October 2013 substantive appeal (via a VA Form 9), the Veteran indicated that he desired an effective date going back to his September 2000 claim, and reiterated the same during his Board hearing.  See Transcript, page 11. 

For all of the foregoing reasons, the appropriate effective date for the award of service connection for degenerative disc disease of the lumbar spine, is the date of receipt of correspondence reasonably construed as the initial claim for service connection for lumbar spine disability other than scarring-September 21, 2000.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Notably, as  there is no documentation of record that can be construed as such a claim prior to that date,  there is no legal basis for the assignment of any earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date of September 21, 2000 for the award of service connection for degenerative disc disease of the lumbar spine, residual to shell fragment wounds, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


